 DECISIONS OF NATIONAL LABOR RELATIONS BOARDFabsteel Company of Louisiana and United Steel-workers of America, AFL-CIO. Case 23-CA-6008(formerly 15-CA-6059)August 15, 1977DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSJENKINS AND PENELLOOn April 8, 1977, Administrative Law Judge JerryB. Stone issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsand a supporting brief, and the General Counsel fileda brief supporting the Administrative Law Judge'sDecision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, findings,and conclusions of the Administrative Law Judgeand to adopt his recommended Order,' as modifiedherein.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge, asmodified below, and hereby orders that the Respon-dent, Fabsteel Company of Louisiana, Shreveport,Louisiana, its officers, agents, successors, and as-signs, shall take the action set forth in the saidrecommended Order, as modified herein:I. Delete the following from paragraphs l(a) and(c):"Except to the extent permitted by the proviso toSection 8(a)(3) of the Act."2. Substitute the attached notice for that of theAdministrative Law Judge.i Since Louisiana is a right-to-work State, we shall delete references tothe proviso to Sec. 8(aX3) from the recommended Order and notice.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to reinstate or otherwisediscriminate against our employees in regard tohire or tenure of employment or any term or231 NLRB No. 50condition of employment because of their unionor protected concerted activity, including theirengaging in an unfair labor practice strike.WE WILL NOT refuse to recognize or bargainwith the Union as the exclusive bargainingrepresentative of our employees in the belowappropriate bargaining unit.WE WILL NOT in any other manner interferewith, restrain, or coerce employees in the exerciseof their rights guaranteed in Section 7 of the Act.WE WILL offer to the employees named belowimmediate and full reinstatement to their formerpositions or, if such positions no longer exist, tosubstantially equivalent ones, without prejudiceto their seniority or other rights previouslyenjoyed, except Rufus Walls and John M.Patterson who have now been reinstated, andmake whole each of the employees named below,including Walls and John M. Patterson, for anyloss of pay or other benefits suffered as a result ofthe failure to reinstate such unfair labor practicestrikers on January 1, 1976, and as to Pattersonand Walls, provide backpay from January 1,1976, to date of reinstatement, plus 6 percentinterest per annum in accordance with IsisPlumbing & Heating Co., 138 NLRB 716.George W. BrownJames CheathamL. D. ColemanHerman GilliamMertin Harton, Jr.Claudia V. JohnsonLarry D. McDonaldEdward C. McLeanLatham MontgomeryHerman L. PattersonJohn M. PattersonClyde PennywellJoe N. PeytonJohn S. Pouncy, Jr.Cleo PrattRobert C. ProcellLee G. TaylorRickey C. TaylorCharles H. ThomasRufus WallsRoosevelt WashingtonDonald G. WoodwardWE WILL upon request, bargain collectivelywith United Steelworkers of America, AFL-CIO,as the exclusive bargaining representative of theemployees in the appropriate collective-bargain-ing unit and, if an understanding is reached,embody such understanding in a signed agree-ment. The appropriate collective-bargaining unitis:All production and maintenance employees,including leadmen, truckdrivers, janitors,and plant clericals employed at Respon-dent's Shreveport, Louisiana, plant, exclud-ing guards, watchmen and supervisors asdefined in the Act.372 FABSTEEL COMPANY OF LOUISIANAAll our employees are free to become or remain, orrefrain from becoming or remaining, members of anylabor organization.FABSTEEL COMPANY OFLOUISIANADECISIONSTATEMENT OF THE CASEJERRY B. STONE, Administrative Law Judge: Thisproceeding, under Section 10(b) of the National LaborRelations Act, as amended, was heard pursuant to duenotice on October 19 and 20, 1976, at Shreveport,Louisiana.The charge was filed on April 1, 1976, in Region 15 of theNational Labor Relations Board (New Orleans), and wasdocketed as Case 15-CA6059. Thereafter, on April 13,1976, said charge and case was transferred to Region 23(Houston, Texas) and renumbered and docketed as Case23-CA6008. The complaint in this matter was issued onAugust 18, 1976.The issues presented by the pleadings and statements ofcounsel concern whether the Respondent (I) is a successorto Mosher Steel Company; (2) has, since on or aboutJanuary 5, 1976, violated Section 8(aX5) and (1) of the Actby refusing to recognize and bargain with the Union withrespect to an appropriate bargaining unit limited to certaindescribed classifications of Respondent's employees; and(3) has violated Section 8(a)(3) and (1) of the Act byrefusing, since on or about January 5, 1976, to "reinstate"certain named employees who had participated in anunfair labor practice strike against Mosher Steel Company.All parties were afforded full opportunity to participatein the proceeding. Briefs have been filed by the GeneralCounsel and the Respondent and have been considered.Upon the entire record in the case and from myobservation of witnesses, I hereby make the following:FINDINGS OF FACTI. THE BUSINESS OF THE EMPLOYERFabsteel Company of Louisiana, the Respondent, is andhas been at all times material herein a corporation dulyorganized under and existing by virtue of the laws of theState of Louisiana, having its principal office and place ofbusiness in Shreveport, Louisiana, where it is engaged inthe business of fabrication of structural steel products.Mosher Steel Company is, and has been at all timesmaterial herein, a corporation duly organized under andexisting by virtue of the laws of the State of Texas, havingits principal office and place of business in Houston, Texas,where it is engaged in the business of fabricating structuralsteel products. Prior to January 1, 1976, Mosher SteelThe facts are based upon the pleadings and admissions therein.2 The facts are based upon the pleadings and admissions therein, uponstipulations, and upon official notice of the facts, concluding findings, andDecision and Order of the Board in Mosher Steel Company, 220 NLRB 336(1975). and in the Board's Decision and Certification of Representative inCompany also owned and operated a facility in Shreveport,Louisiana, where steel products were manufactured.During the calendar year of 1976, which period isrepresentative of all times material herein, Respondent, inthe performance of its business as described above,purchased goods and materials valued in excess of $50,000,which goods and materials were shipped directly toRespondent's Shreveport, Louisiana, plant from points andplaces located outside the State of Louisiana. During thesame period of time, Respondent sold materials valued inexcess of $50,000 to customers located at points and placesoutside the State of Louisiana, which materials wereshipped directly from Respondent's Shreveport, Louisiana,plant to said customers.During the past calendar year, which period is represen-tative of all times material herein, Mosher Steel Company,in its performance of its business as described above,purchased goods and materials valued in excess of $50,000which were shipped directly to Respondent's Houston,Texas, facility from points and places located outside theState of Texas.As conceded by the Respondent and based upon theforegoing, it is concluded and found that:(I) Fabsteel Company of Louisiana, the Respondent, is,and has been at all times material herein, an employerengaged in commerce within the meaning of Section 2(6)and (7) of the Act.(2) Mosher Steel Company is, and has been at all timesmaterial herein, an employer engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act.11. THE LABOR ORGANIZATION INVOLVEDUnited Steelworkers of America, AFL-CIO, is, and hasbeen at all times material herein, a labor organizationwithin the meaning of Section 2(5) of the Act.I11. THE UNFAIR LABOR PRACTICE ISSUEA. Background and Setting2Pursuant to a Stipulation for Certification Upon ConsentElection, a secret-ballot election was conducted on August30, 1973, among the employees in the stipulated unitdescribed below. The tally of ballots furnished the partiesshowed that of approximately 980 eligible voters, 912 castvalid ballots, of which 511 were for and 378 against thePetitioner.3There were 23 challenged ballots, which wereinsufficient to affect the results of the election.On January 18, 1974, the Board found the stipulated unitto be an appropriate bargaining unit for the purposes ofcollective bargaining within the meaning of Section 9(b) ofthe Act.The stipulated and found appropriate collective-bargain-ing unit was as follows:Included: A companywide unit of the employees at allof the Employer's seven plants, at 3910 WashingtonCase 23-RC-3989 in the Mosher Steel Company case reported at 208 NLRB522 (1974).3 The Employer was Mosher Steel Company; the Petitioner was theUnited Steelworkers of America, AFL-CIO.373 DECISIONS OF NATIONAL LABOR RELATIONS BOARDand 6422 Esperson Street, Houston, Texas; SanAntonio, Dallas, Lubbock, and Tyler, Texas; andShreveport, Louisiana; described as follows: All pro-duction and maintenance employees, including lead-men, truckdrivers, janitors, and all plant clericals.Excluded: All office clerical employees, draftsmen,inside and outside salesmen, watchmen, guards, profes-sional employees, and supervisors as defined in the Act.On January 18, 1974, the Board found, as indicatedabove, that the Petitioner had received a majority of thevalid ballots cast in said election and that the Petitionershould be certified as the exclusive collective-bargainingrepresentative of the employees in the unit found appropri-ate.On January 18, 1974, the Board certified the Petitioner,United Steelworkers of America, AFL-CIO, as the exclu-sive representative of the employees of the Employer,Mosher Steel Company, in the appropriate bargaining unitfor the purposes of collective bargaining with respect torates of pay, wages, hours of employment, or otherconditions of employment.Thereafter, the Union, United Steelworkers of America,AFL-CIO, made a bargaining request on February 7, 1974.Following this, the Union and Mosher Steel Company hadsome bargaining sessions between March 6 and December10, 1974.A strike by a substantial number of employees at theseven plants involved in the appropriate unit commencedon July 22, 1974, and concluded, at least for the MosherSteel Company Shreveport employees, on or about May 12,1975. Said strike was an unfair labor practice strike, causedand prolonged by unfair labor practices committed byMosher Steel Company.Just prior to July 22, 1974, Mosher Steel Company hadapproximately 67 employees in bargaining unit positions atits Shreveport plant. On July 22, 1974, approximately 65 ofthe 67 Shreveport employees, part of the seven-plantbargaining unit, went on strike. During the strike period(July 22, 1974, to May 12, 1975) Mosher Steel Companyhired approximately 30 new employees. During the strikeperiod, 21 or more employees who had gone out on strikefrom the Shreveport plant quit the strike and returned towork at the plant.On April 23, 1975, Administrative Law Judge Samuel M.Singer issued his Decision in Mosher Steel Company -Cases 23-CA-5165, 23-CA-5258 (formerly 16-CA-5699),and 23-CA-5282 (formerly 15-CA-5357). AdministrativeLaw Judge Singer found that Mosher Steel Company hadviolated Section 8(a)(1) of the Act by certain conduct, hadviolated Section 8(a)(5) and (1) of the Act by refusing tobargain collectively, and that the strike by Mosher SteelCompany employees commencing on July 22, 1974, was anunfair labor practice strike, caused and prolonged byMosher Steel Company's unfair labor practices. Adminis-4 I officially note that the question of such misconduct's beanng on thefive individual unfair labor practice strikers' right to reinstatement waslitigated in a proceeding before Administrative Law Judge Jalette. TheBoard in Mosher Steel Company, 226 NLRB 1163, found that Mosher SteelShreveport unfair labor practice stnkers Robert Wilkerson, Charles Stiles,and Benny Harris engaged in striker misconduct justifying a refusal toreinstate such employees. The conduct of Mosher Steel Company Shreve-trative Law Judge Singer's recommended order includedappropriate remedial action relating in part to requirementto bargain with the Union and to reinstatement of unfairlabor practice strikers upon unconditional application forreinstatement.As has been indicated, the unfair labor practice strikewhich commenced on July 22, 1974, concluded (at least forthe Mosher Steel Company, Shreveport employees) on orabout May 12, 1975. On or about May 12, 1975,unconditional offers were made to Mosher Steel Companyfor the Mosher Steel Company Shreveport unfair laborpractice strikers to return to work. The record reveals thatbetween May 12, 1975, and December 31, 1975, seven ofMosher Steel Company Shreveport unfair labor practicestrikers were returned to work. Five of the Mosher SteelCompany Shreveport unfair labor practice strikers wererefused reinstatement on the alleged ground of miscon-duct.4The litigation of such issues in Mosher SteelCompany, 226 NLRB 1163 (1976), requires a finding thatRoosevelt Washington and Lee Taylor, two of such fiveunfair labor practice strikers, were entitled to reinstatementafter the offers to return to work on May 12, 1975.On September 16, 1975, the Board issued its Decision inMosher Steel Company, 220 NLRB 336, adopting in majorpart Administrative Law Judge Singer's Decision issued onApril 23, 1975. The Board found that Mosher SteelCompany had engaged in conduct violative of Section8(a)(5) and (1) of the Act. The Board also found that thestrike by Mosher Steel Company employees commencingon July 22, 1974, was an unfair labor practice strike, causedand prolonged by unfair labor practices of Mosher SteelCompany. The Board issued an appropriate remedial orderrequiring Mosher Steel Company to bargain with theUnion and to reinstate the unfair labor practice strikersupon unconditional application for reinstatement. TheBoard's Decision and Order referred to above was enforcedby Judgment of the Fifth Circuit, United States Court ofAppeals on June 7, 1976.B. Agreement, Sale -Purchase, December 10, 1975On December 10, 1975, Mosher Steel Company ofLouisiana, Inc. (a Louisiana corporation), Mosher SteelCompany, Inc. (a Texas corporation), the Fabsteel Compa-ny of Louisiana (a Louisiana corporation), and theFabsteel Company (a Delaware corporation) entered intoan agreement relating to the sale by Mosher SteelCompany of Louisiana to the Fabsteel Company ofLouisiana of certain assets, real estate, buildings, struc-tures, machinery and equipment, tangible personal proper-ty, raw material and inventory, located in Shreveport,Louisiana.Said agreement was written in terms of "certain assets,"certain real property, excluded certain trailers, and indicat-ed certain limitations on inventory or raw materialsport unfair labor practice strikers Roosevelt Washington and Lee Taylorwas found in effect to be of such a nature as not to impair their rights toreinstatement as unfair labor practice strikers, and it was found that therefusal to reinstate Washington and Taylor violated Sec. 8(aX3) and (1) ofthe Act. Appropriate remedial order of reinstatement and backpay wasissued in said Decision on November 24, 1976.374 FABSTEEL COMPANY OF LOUISIANApurchased. Said agreement contained clauses relating topurchaser's agreement to furnish labor to complete work inprogress. Said agreement also provided for "closing" andtransfer of documents and payments on December 31,1976. Said agreement contained provisions relating toobligations as to pending labor related disputes andlitigation. On the same day the Fabsteel Company ofLouisiana and the Fabsteel Company, Inc., transmitted aletter to Mosher Steel Company and Mosher SteelCompany of Louisiana, Inc., reflecting further understand-ing and agreement in respect to the possible reinstatementof certain former employees of Mosher Steel Company ofLouisiana, Inc.C. Events, December 16-31, 1975On December 16, 1975, Chris Dixie, attorney for theUnion, met with Larry M. Lesh, attorney for Mosher SteelCompany. It is clear that Dixie and Lesh discussed thepending sale of the Mosher Steel Company Shreveportplant and that Dixie requested information as to theagreement of sale.On December 17, 1975, James P. Wolfe, a law partner ofDixie, transmitted a letter to President Fletcher Thorne-Thomsen of Fabsteel, Inc. Wolfe indicated that the UnitedSteelworkers of America, AFL-CIO, had been advised thatFabsteel or a new corporation was in the process ofpurchasing Mosher Steel Company's Shreveport facility,that the expected termination of Mosher's operations wasto be on December 31, 1975, and the anticipated com-mencement of operation by Fabsteel's affiliated companywas to be on January 1, 1976. Wolfe's letter referred to anunderstanding that Mosher Steel Company had advised thepurchasers of the pending unfair labor practice proceed-ings and findings by the National Labor Relations Board.Wolfe's letter summarized the Board's findings relating torefusal to bargain, to an unfair labor strike, and to unfairlabor practice strikers' rights to reinstatement. Wolferequested that the purchaser recognize the Union for theproduction and maintenance employees at the Shreveportplant operation, and that the purchaser promptly reinstateall of the striking employees entitled to reinstatementunder the current Board order whom Mosher had failed toreinstate as of the date of the letter. Wolfe's letter referredto an attachment setting forth the names of such employ-ees. Wolfe's letter also set forth a description of theappropriate bargaining unit for which recognition asbargaining agent was being made. Wolfe's letter indicatedthat the strikers would make application in the mannerrequested.On December 23, 1975, Larry Lesh, attorney for MosherSteel Company, by letter, advised Chris Dixie, attorney forthe Union, of certain provisions in the December 10, 1975,agreement of sale-purchase between Mosher Steel Compa-ny and the Fabsteel Company previously referred to.Enclosed with Lesh's letter was an Exhibit P containingdescription of pending labor related disputes and litigation.Said exhibit referred to Case 23-CA-5360. Said case is theone disposed in the National Labor Relations BoardI The exhibit setting forth the names of such employees listed 60employees. Testimonial evidence revealed, however, that such list includedfour persons who appear to be supervisors. (B. Johnston. L. Johnson, Pugh,Decision reported at 226 NLRB 1163. Said exhibit alsoreferred to Cases 23-CA-5165, 23-CA-5258, and 23-CA-5282 as being on appeal to the United States Fifth CircuitCourt of Appeals. Said Board Decision is reported at 220NLRB 336 and was enforced by Judgment of the UnitedStates Fifth Circuit Court of Appeals, 532 F.2d 1374(1976).D. The SuccessorshipThe facts are clear that the Fabsteel Company ofLouisiana, on December 31, 1975, purchased, pursuant toprior agreement of December 10, 1975, in substantial effectthe real property, physical assets, machinery, equipment,and inventory of Mosher Steel's Shreveport plant. Thewording of the agreement to purchase refers in parts tocertain real property and certain assets. The facts relatingto the agreement and to the commencement of work withthe same work force persuade that in substantial effectMosher Steel's Shreveport plant was sold to and acquiredby the Fabsteel Company of Louisiana on December 31,1975.The General Counsel alleges and contends and theRespondent denies that accounts receivable, trade assets,and goodwill of Mosher Steel Company were purchased bythe Fabsteel Company of Louisiana. In my opinion, theevidence does not support the General Counsel's conten-tions. First, as to accounts receivable, there is no evidencethat the Fabsteel Company of Louisiana purchasedaccounts receivable from Mosher Steel Company. Rather,the parties entered into a business agreement wherein theFabsteel Company was to furnish labor to finish work inprogress for Mosher Steel Company. Perhaps the details asto compensation might reveal an arrangement warranting aconclusion that such arrangement in effect was a sale andpurchase of accounts receivable disguised as anotherrelationship. Such details have not been presented. Thus,the evidence is insufficient to reveal that accounts receiv-able were sold and purchased. Regardless of whetheraccounts receivable were sold and purchased, continuedwork by employees on work in progress tends to support afinding of successorship status.There is no evidence to reveal that the FabsteelCompany of Louisiana purchased "trade assets" and"goodwill" from Mosher Steel Company. Statements bythe General Counsel at the hearing revealed that in effecthis contentions are that "trade assets" and "goodwill" arethe same. The agreement to purchase did not refer to"goodwill" or "trade assets," does not refer to agreementby Mosher Steel not to compete, and the name of theFabsteel Company of Louisiana does not indicate areliance or free ride upon the reputation of Mosher SteelCompany.On December 31, 1975, Mosher Steel's Shreveport plantemployee complement consisted of 56 nonsupervisoryemployees.5On December 31, 1975, Mosher Steel Compa-ny ceased operation of the Shreveport plant and terminat-ed all employees and supervisors. The Fabsteel Companyof Louisiana took applications from all the employees andand Settle). Whether several of these were leadmen and perhaps nonsupervi-sory is not clear.375 DECISIONS OF NATIONAL LABOR RELATIONS BOARDsupervisors working for Mosher Steel Company at Shreve-port, Louisiana, on December 31, 1975, hired all suchemployees and supervisors, paid such employees for 2 daysof holidays (apparently January I and 2, 1976), andcommenced operation with the same employee comple-ment on January 5, 1976. All such employees, includingmanagement, were given credit for prior service withMosher Steel Company, and the employees were assignedthe same employee employment number as used at MosherSteel Company in Shreveport, Louisiana. Employees hiredby Mosher Steel Company after January 5, 1976, whetherpreviously employed by Mosher Steel Company or not,were treated as new hires and given new assignednumbers.6The facts relating to the operations of Mosher SteelCompany at Shreveport prior to December 31, 1975, and tothe operations of the Fabsteel Company of Louisiana atShreveport on January 5, 1976, and thereafter reveal thatthe employee complement continued substantially doingthe same work with the same equipment. Some testimonywas presented that some newer equipment was purchased,installed, and used after January 5, 1976, and that suchequipment was more efficient. Such type of change,however, is not of a substantial nature as regards thequestion of successorship.In December 1975, Mosher Steel Company had abargaining obligation as regards its production andmaintenance employees because of the certification of theseven-plant Mosher Steel Unit in 1974 and because of theBoard's order in the case reported at 220 NLRB 336. Asnoted before, Mosher Steel Company of Louisiana and theFabsteel Company of Louisiana entered into an agreementof purchase-sale of the Shreveport plant. Such agreementalso contained clauses relating to continuation of thecurrent pay scales for management and employees.The Fabsteel Company of Louisiana Shreveport plantemployees after January 5, 1976, continued to be paid thewage scales utilized at the Mosher Steel Company ofLouisiana prior to December 31, 1975.A comparison of other fringe benefits enjoyed by MosherSteel's Shreveport employees as compared to the FabsteelShreveport employees reveals the following. The FabsteelCompany instituted a health insurance program withgreater benefits than the program used by Mosher. Mosherpaid the employees' share of such insurance but theemployees paid for coverage for dependents. Both theFabsteel Company and the employees paid a percentage ofboth employee and family coverage after January 1, 1976.Thus, the Fabsteel employees had to pay a percentage oftheir own insurance coverage wherein before (at Mosher)they had paid nothing for such coverage at Mosher.Further, the Fabsteel employees paid a percentage of thefamily coverage wherein before (at Mosher) they had hadto pay the total costs for such coverage.Mosher Steel's employees had been covered by aretirement plan. When the Fabsteel Company acquired theShreveport plant, such plan was terminated and a new6 I note however that clock no. 8993 was assigned to James M. Jordan asof 12/31/75, that an employee named R.S. Varnell first appears on therecords in this case in records for August 1976, with a clock no. 8991.different plan in effect at another Fabsteel plant wasimplemented.Mosher Steers employees had received 7 paid holidaysper year whereas the Fabsteel Company Shreveportemployees were employed on the basis of 10 paid holidaysper year. Mosher employees' vacation plan involved 1-week vacation after I year, 2 weeks after 5 years, and 3weeks after 15 years. The Fabsteel Company Shreveportvacation policy instituted involved l-week vacation after 1year, 2 weeks after 2 years, 3 weeks after 8 years, and 4weeks after 18 years.After the sale of the Shreveport plant, Mosher ceasedparticipating in the market in the area. Some of Mosher'scustomers became customers of the Fabsteel Companyafter January 1, 1976. The Fabsteel Company has partici-pated in a wider marketing area for the Shreveport plantthan had been used by Mosher before the December 31,1975, sale of the Shreveport plant.There are also some differences in the handling ofinvoicing and related matters between the Mosher SteelShreveport operation and the Fabsteel Shreveport opera-tion. Thus, Mosher handled invoicing and collection andpersonnel records from its office in Houston, Texas.Fabsteel handles invoicing and collections and personnelrecords on a local basis at the Shreveport office. Mosherhad an organizational set up of separate departments at theShreveport operation. Fabsteel, since the acquisition of theShreveport plant from Mosher, has combined all depart-ments into one department.Fabsteel Company utilizes a broader based method ofestimating, casting, and pricing products as compared to amore broken down method utilized by Mosher in itsoperations.Mosher Steel Company's Shreveport plant was one of anumber of plants operated by Mosher. Mosher's smallerplants, such as its Shreveport plant, were involved inproduction for commercial work. After the sale ofMosher's Shreveport plant, Mosher continued work inother plants mainly of an industrial work nature. TheFabsteel Company of Louisiana is similarly one of severalplants of the Fabsteel Company apparently set up asdifferent corporations. The Fabsteel Company of Louisi-ana has continued doing the commercial work as didMosher. The Fabsteel Company also commenced doingindustrial work (Petro chemical and chemical customers)mainly for the Fabsteel Company at Waskom. The volumeof such work was at first 90 percent of such work for theWaskom plant, and later such percentage decreased to 50percent for Waskom, apparently as local customers werepicked up.Both Mosher's Shreveport plant and the Fabsteel'sShreveport plant have had temporary exchanges of em-ployees with other plants in related or affiliated corpora-tions of their parent corporations. Some work produced atthe Fabsteel Company of Louisiana is processed atShreveport and at the Fabsteel's Waskom plant.The Fabsteel Company of Louisiana has operated withbasically the same employee complement and the samePerhaps Varnell was not in the bargaining unit and therefore not included inthe earlier records.376 FABSTEEL COMPANY OF LOUISIANAsupervision after January 1, 1976, as had Mosher beforeDecember 31, 1975. Thurman occupied the same positionas general manager at the plant for both corporations.Thurman credibly testified to the effect that he had notengaged in labor negotiations for Mosher with the Unionand that at Fabsteel he had not been given labor relationsresponsibilities. Thurman also credibly testified to theeffect that the line of authority from him to top manage-ment for Fabsteel was from him to President Thorne-Thomsen, that Thorne-Thomsen came over to Shreveportfrequently from Waskom, and that Vice President Burnley(engineering) was over daily from Waskom to render staffassistance. Whether this is different or not in effect fromthe line of command or assistance rendered when he wasMosher's general manager is not revealed.Thurman's testimony as to job openings reveals in effectthat the same job classifications, duties of employees, andwork in Fabsteel's operation essentially continued as hadbeen in Mosher's operation.As has been previously noted, the production andmaintenance employees at Mosher's Steel Shreveport plantwere part of an overall seven-plant Mosher Steel bargain-ing unit. Such bargaining unit as described in specifics forthe seven-plant unit has been found to be an appropriatebargaining unit. The number of employees at the Shreve-port location on December 31, 1975, and on January I and5, 1976, numbered 56 or 58.7 A unit of employees of 56 or58 in number paralleling the description of the largerseven-plant unit is also an appropriate bargaining unit. Thesame reasoning relating to community of interest wouldapply, and the evidence of the appropriateness of the largerunit would constitute a preponderance of evidence requir-ing a finding that the smaller unit with similar classificationdescription be appropriate for bargaining.In the background of significant geographical dispersionof the seven-plant Mosher unit, the facts reveal a sufficientidentity of the Shreveport employees as a separate group towarrant a separate employee complement from a structureviewpoint.Considering all of the foregoing, I am persuaded andconclude that the Fabsteel Company of Louisiana onJanuary 1, 1976, constituted a successor to the MosherSteel Company of Louisiana as the enterprise operating theShreveport plant involved herein. Thus, the facts revealthat substantially the same employees and supervisorscontinued after the change in ownership on December 31,1975. Such employees have continued doing substantiallythe same work on the same equipment at the same location.Essentially, what has happened is that the FabsteelCompany has continued the same work of a commercialnature but added work of an industrial nature. Althoughthe products for the industrial nature work involves somedifferences, such work is basically the same. I do not findthat the changes in fringe benefits basically affect thequestion of the continuation of the employing enterprise.Such benefits do not appear to have been substantiallychanged. Further, bookkeeping and other changes have7 The facts indicate that B. Johnson and George Pugh. Jr., weresupervisors at the time of the sale of the plant on December 31. 1975, andwhen Fabsteel commenced operation. This being so, the number ofemployees in the complement was 56. If, however, Johnson and Pugh weremerely leadmen and nonsupervisory, the number of employees would be 58.little bearing on a realistic evaluation of continuation orlack of continuation of an enterprise. The overall structuresof Mosher and of Fabsteel appear substantially similar.The employee unit complement continued the same atFabsteel as at Mosher. The fact that the certified bargain-ing unit at Mosher involved a seven-plant unit is notsignificant in evaluating structural change or lack thereofwhen it is clear that a single-plant unit is also appropriate.Rather the seven-plant unit is essentially similar in natureto a situation of multiplant or multiemployer bargaining inan agreed merger of single units into one bargaining unit oras part of multiunit bargaining.In sum, the facts reveal that the Fabsteel Company ofLouisiana is a successor employer to the Mosher SteelCompany as employer of the Shreveport plant involvedherein.E. The Refisal To BargainI. The General Counsel alleges that all production andmaintenance employees, including leadmen, truckdrivers,janitors, and plant clericals employed at Respondent'sShreveport, Louisiana, plant, excluding guards, watchmen,and supervisors as defined in the Act, constitute a unitappropriate for collective bargaining within the meaning ofSection 9(b) of the Act. The Respondent admits in effectthat a unit of all production and maintenance employees atthe Shreveport plant is appropriate but denied, becausethere might be issues relating to specific inclusion ofvarious classifications, the remainder of the allegations.The matter of appropriateness of the alleged appropriatebargaining unit has been discussed in the "successorship"section herein. No specific evidence as to specific inclusionor exclusion of classifications has been presented. In effect,the facts reveal that a described appropriate bargainingunit, of the described classifications included in this allegedappropriate bargaining unit but relating to a seven-plantMosher Steel unit, was stipulated to be appropriate andwas so found by the Board on January 18, 1974. Further,such unit was certified as the appropriate unit on January18, 1974. As indicated beforehand, the community ofinterest of the employees as to inclusions and exclusionsfrom such seven-plant unit similarly persuade that thesame inclusions and exclusions would prevail for a single-plant unit. Accordingly, I conclude and find that thealleged appropriate bargaining unit constitutes a unitappropriate for collective bargaining within the meaning ofSection 9(b) of the Act.82. The pleadings establish and I so find that the Union(United Steelworkers of America, AFL-CIO), on or aboutDecember 17, 1975, requested and continued to request theRespondent to bargain collectively with respect to rates ofpay, wages, hours of employment, and other terms andconditions of employment as the exclusive collective-bargaining representative of all the employees of theRespondent in the single-plant unit described above.a I note that office clericals were specifically excluded from the stipulatedseven-plant unit, that "office clericals" are not included in the alleged single-plant unit as being included, and that "office clericals" are not specificallyexcluded from such single-plant unit.377 DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe pleadings also establish and I so find that -commencing on or about January 5, 1976, and at all timesthereafter, the Respondent did refuse and continues torefuse to recognize the Union and to bargain collectivelywith the Union as the exclusive collective-bargainingrepresentative of all the employees in the single-plant unitdescribed above with respect to wages, hours, and workingconditions and other terms and conditions of employmentfor the employees in said unit.3. As indicated above, it is clear that the Respondenthas refused to bargain with the Union as to wages, terms,and conditions of employment covering the employees inthe appropriate bargaining unit. I note that attorneyRamsey, for the Respondent, replied to Wolfe's December17, 1975, request for recognition and bargaining onJanuary 5, 1976. Ramsey's letter indicated an awareness ofthe unfair labor practice claims, set forth the Respondent'scontention that it was not a "successor," set forth theRespondent's contention that it did not believe the Unionto represent a majority in any unit appropriate forbargaining, and suggested that the Union file a representa-tion petition.On March 22, 1976, attorney Dixie, for the Union, spoketo attorney Ramsey, for the Respondent, and offered toprove the Union's majority status by a card check. Dixieoffered such proof related to a majority of the employeesworking, as well as related to a count of those working andof unreinstated strikers. Ramsey stated that he wouldcheck with his client, the Respondent, and call back if theRespondent were willing to agree to a card check formajority status determination. Dixie received no furthercommunication on this point.4. The facts reveal the following with respect to theemployees in the appropriate bargaining unit as of January5, 1976. There were 56 nonsupervisory employees in theMosher Steel Company unit at the Shreveport plant onDecember 31, 1975. Respondent's unit on January 1 and 5,1976, had 56 nonsupervisory employees, the same employ-ees who had been working for Mosher Steel at Shreveporton December 31, 1975. Of these 56 employees, thefollowing may be noted. Twenty-one of Respondent'snonsupervisory employees were employees who had beenstriking employees at Mosher Steel Company's Shreveportplant and had returned to work before the cessation of thestrike on May 12, 1975. Seven of Respondent's nonsupervi-sory employees were employees who had been strikingemployers at Mosher Steel's Shreveport plant and whowere reinstated to their jobs between May 12 andDecember 31, 1975. Twenty-eight of Respondent's employ-ees on January I and 5, 1976, were employees who wereeither hired after the strike commenced on July 22, 1974, orhad not gone out on strike. The record indicates that thenumber of employees who had not gone out on strike wasaround two. As of December 31, 1975, there were 22 unfairlabor practice strikers entitled to reinstatement by MosherSteel Company at the Shreveport plant. As of January 14 The records relating to employees, their clock numbers and status onMosher Steel's payrolls, and the facts in Mosher Steel Company, 220 NLRB336. in composite effect form the basis for the above numerical findings asto employees working on December 31, 1975, and on January I and 5, 1976.The facts. findings, and order in Mosher Steel Company, 220 NLRB 336, theevidence in this case as to certain terminations and quits, and the findings,and 5, 1976, there were 22 unfair labor practice strikersentitled to reinstatement by the Respondent.9Contentions, ConclusionsThe General Counsel contends that the Respondent wasobligated to bargain with the Union because (1) under thetheory of Golden State Bottling'o the Respondent wasobligated as a successor to remedy Mosher's unfair laborpractices relating to refusal to bargain and to thereinstatement of unfair labor practice strikers and (2) underthe Burns doctrine" the Respondent was obligated tobargain as a successor because such obligation haddevolved upon the "successor."The Respondent contends in effect that it is not asuccessor, that for there to be a successor there has to be atermination of the predecessor, that the one-plant unit wasnot the certified unit, that there is a question of majoritystatus, that an employer is free as a successor to hireemployees it wishes to hire, that the Respondent had anobjective basis for doubt of the Union's majority status,and that the Respondent and Mosher could decide uponMosher's remedying the unfair labor practices.Considering all of the evidence and the contentions ofthe parties, I am persuaded, conclude, and find that theRespondent was a successor having the obligation toremedy Mosher Steel's bargaining obligation and otherunfair labor practices as they affected the Shreveport plantunit and under the circumstances, as a successor, tobargain with the Union as to the Shreveport plantcomplement.Under the Burns doctrine, one of the factors forconsideration as to a respondent's obligation to bargain asa "successor" is whether there is a question as to majoritystatus regarding the Union. In this case, the certifiedbargaining unit covered seven plants geographically sepa-rated. Normally slight increases or decreases of employeesin a bargaining unit are presumed not to affect the majoritystatus of the representative. It would appear that thepresumption of majority accorded a representative as to anoverall unit of plants would be a presumption of equaldistribution throughout the whole unit and that thepresumption would apply equally as to the individualplants involved. Absent some evidence of employeedissatisfaction or change, such presumption would con-tinue to constitute evidence of a majority status throughoutthe unit was well as in the separate parts of the overall unit.In the instant case, the facts reveal that 65 of 67employees in the Shreveport plant part of the overall seven-plant unit went out on strike on July 22, 1974; 21 of suchemployees returned to work for Mosher prior to May 12,1975, and 7 other of such employees returned to workbefore December 31, 1975. Twenty-two of such employeeswho were unreinstated unfair labor practice strikers andentitled to reinstatement had not been reinstated as of thetime the Respondent commenced operations on January 1facts, and order in Mosher Steel Coopany, 226 NLRB 1163, in compositeeffect with the records in this case, form the basis for the findings as to the22 unreinstated strikers.io Golden State Bottling Company v. N.LR.B., 414 U.S. 168 (1973).n1 N.LR.B. v. Burns International Security Services, Inc., 406 U.S. 272(1972).378 FABSTEEL COMPANY OF LOUISIANAand 5, 1976. As to the unfair labor practices andobligations regarding refusal to bargain and to reinstate-ment of unfair labor practice strikers, the Respondent wasclearly on notice. In addition to the above, the Respondenthad employed some 28 employees who had not beenstrikers or who had been hired during the strike againstMosher Steel.Thus, the bargaining unit of employees consisted of 78employees. Of such employees, 56 were actually employedand 22 of such employees had a status of entitlement toreinstatement as unfair labor practice strikers. It is clear,considering the question of presumption flowing from theJanuary 18, 1974, certification and from the evidence ofemployee support for the Union by virtue of 65 out of 67employees going on strike on July 22, 1974, the evidencethat 28 of such employees were actually employed onJanuary 1 and 5, 1976, and that 22 of such employees wereunreinstated unfair labor practice strikers entitled toreinstatement, that the Union enjoyed majority status onDecember 17 and 31, 1975, and on January 1, 1976, andthereafter.The Respondent contends that there cannot be asuccessor unless the predecessor has been terminated. Ireject such contention. The question as to successorshiprelates to a continuation of the employing enterprise andwhether or not there are not substantial changes affectingthe employee relationship.2The Respondent contendsthat as a successor it is free to hire the employees it wishes.In a sense this is true. However, a respondent obligated toremedy unfair labor practices of a predecessor in theprocess of litigation, including the reinstatement of unfairlabor practice strikers, acts at its peril if it does notreinstate such unfair labor practice strikers.13 Conceivably,the Respondent might have hired a complement ofemployees including former Mosher Steel Companyemployees at Shreveport and including new employees,and the composition of such employees might not havecomported to the requirements of Burns as to the testsrequiring successorship findings. I do not find it necessaryin this case to determine the question of the effect of theunreinstated unfair labor practice strikers upon the Burnstest as to comparison of employees in the predecessor andthe successor excepting as to the question of majorityrepresentation status. The Respondent in this case hired allof the working employees at the predecessor. Having doneso, the only question remaining is the question of the effectof changes upon "majority" status as to representation.'As indicated above, it is clear that the Union enjoyedmajority status as the collective-bargaining representativeof the employees in the appropriate bargaining unit.1512 The essence of the Respondent's argument as to termination of thepredecessor is contrary to the Board's and court's Decision in Dorrance J.Benzchawel and Terrence D. Swinger, Copartners d/b/a Parknood IGA, el al.,201 NLRB 905 (1973), and Zim's Foodliner Inc., d/b/a Zim's IGA Foodliner,er al. v. N.LR.B., 495 F.2d 1131 (1974), enforcement of the Board'sParkwood lGA decision.1' It is noted that the Board's Decision in Mosher Steel Company, 220NLRB 336. issued on September 16, 1975, prior to the Respondent's takingover and operating the Shreveport plant.14 Reinstatement of unfair labor practice strikers involves reinstatementof such unfair labor practice strikers, discharging if necessary suchreplacements as have been hired. Thus, the Respondent could have retainedThe Respondent contends in effect that it had anobjective basis for doubting the Union's majority status inthe appropriate bargaining unit. Essentially, it appears thatthe Respondent contends that the fragmentation of the 7Mosher Steel unit and its purchase and operation of only Iof such 7 plants, plus the unit's composition of 28 of theemployees who were employed as of the beginning of thestrike and of 28 new or nonstriking employees, afforded itan objective good-faith doubt as to the majority status ofthe Union.Considering the fact that the Shreveport plant comple-ment for the Respondent was determined as of January 1and 5, 1976, when attorney Ramsey rejected the Union'srequest for bargaining, I am persuaded that the Respon-dent did not have a good-faith doubt as to the Union'smajority status. Thus, it is clear that the Respondent wasaware of its obligation to reinstate unfair labor practicestrikers, that 28 of the 56 nonsupervisory employeesworking had been strikers, and that it was obligated toreinstate 22 unfair labor practice strikers. Considering thisalong with the clear knowledge that there had beendetermination of unfair labor practices by its predecessor, Ifind that the evidence preponderates for a finding that theRespondent did not have an objective good-faith doubt asto the Union's majority status.'sConsidering all of the above, I conclude and find that,under the Burns doctrine, the Respondent had an obliga-tion on January I and 5, 1976, to bargain with the Unionregarding wages, terms, and conditions of employment ofemployees in the appropriate bargaining unit. I concludeand find, therefore, that Respondent's refusal to bargainwith the Union as to wages, terms, and conditions ofemployment of employees in such appropriate collective-bargaining unit constituted a refusal to bargain within themeaning of Section 8(aXS) and (1) of the Act.'7Considering all of the foregoing, I am also persuadedthat the Respondent's obligation to remedy the refusal-to-bargain obligations of the predecessor as such affected theShreveport plant employees warrants a finding of refusal tobargain as regards such employees. I am persuaded thatessentially the same consideration of the refusal to bargainunder the Burns doctrine would apply under the GoldenState theory. Thus, in considering the problem of remedialobligation, the question is one of practicability in measur-ing the interests of the employees and of the employer anddetermining an appropriate remedy. Thus, the Respondentwas faced with an obligation to remedy a refusal to bargainby a predecessor as to a seven-plant unit when Respondenthad only acquired a one-plant unit. Such employees inRespondent's one-plant unit were entitled to remedy of theeffects of the predecessor's refusal to bargain. It is clearthe replacement employees and reinstated the unfair labor practice strikersfor a total work complement of 78, or the Respondent could haveterminated such replacements as hired in order to reinstate the unfair laborpractice strikers in accordance with economic needs.15 The Union would have enjoyed majority status even if some of thereplacement employees had been discharged to make room for thereinstatement of unfair labor practice strikers.16 The Respondent's failure to respond to the Union's offer for a cardcheck re majority status is supportive of such finding under the circumstanc-es of this case.17 Cf. Parkwood IGA. supra.379 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat the Respondent was obligated to tailor its remedy ofsuch action as regards the one-plant unit. The facts areclear that the changes involved in acquisition of the one-plant unit did not destroy the Union's majority status.Considering the Respondent's remedial obligations as tothe unfair labor practices and in connection therewith thelack of a good-faith doubt as to majority status, it is clearthat the Respondent was obligated to bargain with theUnion on January I and 5, 1976, because its obligation tobargain was fixed by its obligation to remedy unfair laborpractices. In essence, the same considerations for abargaining obligation under the Burns theory and underthe Golden State theory are required in the factual contextof this case. In sum, I conclude and find that theRespondent violated Section 8(aX5) and (1) of the Actbecause of its admitted refusal to bargain with the Unionas to the appropriate bargaining unit because of itsobligation to remedy a refusal to bargain by the predeces-sor.F. The Refusal To Reinstate Unfair Labor PracticeStrikersThe General Counsel alleges and contends and theRespondent denies that the Respondent discriminatorilyrefused to reinstate 30 unreinstated unfair labor practicestrikers after it commenced operations on or about January5, 1976.The General Counsel has several theories of violativeconduct. One contention is that the Respondent had anobligation to reinstate unfair labor practice strikers and didnot do so. Another is that the Respondent engaged inactual discriminatory consideration of employees for hireand did not hire such alleged 30 employees because theyhad engaged in an unfair labor practice strike. Anothercontention is that the Respondent adversely consideredsuch employees for hire on an individual basis and on adiscriminatory basis because of their striking activity.As to the 30 alleged employees contended to have beendiscriminated against, the facts reveal that there were only22 unreinstated unfair labor practice strikers entitled toreinstatement by the Respondent when the Respondentcommenced operations on January I and 5, 1976. Such 22unfair labor practice strikers entitled to reinstatement bythe Respondent pursuant to its obligation to remedy thepredecessor's unfair labor practices and to reinstate unfairlabor practice strikers were as follows: George W. Brown,James Cheatham, L. D. Coleman, Herman Gilliam, MertinHorton, Jr., Claudia V. Johnson, Larry D. McDonald,Edward C. McLean, Latham Montgomery, Herman L.Patterson, John M. Patterson, Clyde Pennywell, Joe N.Peyton, John A. Pouncy, Jr., Cleo Pratt, Robert C. Procell,Lee G. Taylor, Rickey C. Taylor, Charles H. Thomas,Rufus Walls, Roosevelt Washington, and Donald G.Woodward.The General Counsel had alleged that the Respondenthad discriminatorily refused to hire eight other employeeswho had been unfair labor practice strikers. The factsreveal that these eight employees had (with respect to the"R Mosher Steel Company, 226 NLRB 1163.19 See M. J. McCarthy Motor Sales Co., 147 NLRB 605 (1964), and casescited therein.predecessor) quit, been reinstated, refused reinstatement,or were disqualified for reinstatement by conduct on thepicket line during the unfair labor practice strike againstthe predecessor -Mosher Steel Company. Thus, in 1974or 1975, David O. Anderson, Jerry L. Stallings, and JosephTuminello had all quit employment at Mosher SteelCompany. Johnny L. Roberson had refused reinstatementin 1975. Employees Benny L. Harris, Charles E. Stiles, andRobert Wilkerson had engaged in misconduct during theunfair labor practice strike against Mosher Steel Companyand were not entitled to reinstatement as unfair laborpractice strikers.18Employee Robert W. Jones had beenreinstated and was working on January I and 5, 1976.Lee G. Taylor and Roosevelt Washington were 2 of the22 unfair labor practice strikers entitled to reinstatement bythe predecessor before December 31, 1975, and by theRespondent pursuant to its remedial obligations. TheRespondent's contended reason for refusal to reinstate orhire these two, Taylor and Washington, was allegedmisconduct on the picket line during the unfair laborpractice strike against the predecessor. In Mosher SteelCompany, supra, 1163, it was found that such employeeshad not engaged in disqualifying misconduct and wereentitled to reinstatement and backpay. The Respondentwas on notice of such unfair labor practice proceedings atthe time of purchase of the Shreveport plant. TheRespondent's failure of reinstatement of such employeeswas one of acting at its peril, and the determination hasbeen contrary to its contentions.The facts are clear that unconditional offers to return towork were made to Mosher Steel Company on May 12,1975, by the unfair labor practice strikers. The facts arealso clear that the Board's Decision in Mosher SteelCompany, 220 NLRB 336, included (a) findings that thestrike from July 22, 1974, to May 12, 1975, was an unfairlabor practice strike, and (b) an order relating to reinstate-ment and backpay for unfair labor practice strikers,including the 22 unreinstated unfair labor practice strikersreferred to herein. Said Board Decision issued on Septem-ber 16, 1975. The facts are clear that the Respondent wasaware of the pending unfair labor practice cases.The Respondent contends in effect that agreements weremade by it with Mosher Steel Company whereby questionof remedy concerning reinstatement of unfair laborpractice strikers would be taken care of by actions byMosher Steel. Further evidence was offered and received tothe effect that, in 1976, Mosher Steel offered certain of theunreinstated unfair labor practice strikers jobs at otherMosher Steel plants, with moving expenses. Certain of suchemployees accepted such reinstatement but advised theRespondent, Fabsteel, that they desired reinstatement atthe Shreveport plant. First, parties cannot by privateagreements undermine the responsibilities to comply withthe National Labor Relations Act or remedial orders of theBoard. Secondly, offer of jobs away from the employingenterprise which is continuing does not constitute an offerof reinstatement which effectuates the purposes of theAct.19380 FABSTEEL COMPANY OF LOUISIANAThe facts are clear that attorney Wolfe, for the Union, onDecember 17, 1975, reiterated a request to the Respondentfor reinstatement of such unreinstated unfair labor practicestrikers.20The right of reinstatement pursuant to an adjudicatoryorder is a continuing one. It is clear that the Respondentwas on notice of such obligation of reinstatement. As soonas the Respondent became a successor, which it did onJanuary 1, 1976, such knowledge and obligation blended,and the failure to reinstate such unreinstated unfair laborpractice strikers constituted conduct violative of Section8(a)(3) and (1) of the Act.The General Counsel, as indicated, argued a number oftheories in support of his contention of violative conduct inrefusal to reinstate the unreinstated unfair labor practicestrikers. One theory is that the Respondent actuallyconsidered on a discriminatory basis the selection of theemployees for hire. Thus, the General Counsel contendsthat the Respondent discriminatorily considered andrefused to reinstate the unfair labor practice strikersbecause of their striking activity. I am not persuaded thatthe facts support this contention excepting with respect toemployees Taylor and Washington. The violative conductfound herein is based simply upon the inherent effect ofdiscrimination flowing from the refusal to reinstate unfairlabor practice strikers who are entitled to reinstatementand who have made offers to return to work.As to Taylor and Washington, the facts reveal that theRespondent refused to consider them for some jobopenings because of alleged misconduct as strikers. InMosher Steel Company, 226 NLRB 1163, it was found thatTaylor and Washington had not engaged in disqualifyingmisconduct during the strike. Under such circumstances,the Respondent's conduct in refusing to consider Taylorand Washington for employment constituted conductviolative of Section 8(aX3XI) of the Act.2'The General Counsel also contended that the Respon-dent discriminatorily considered the unreinstated strikersfor job openings after it commenced operation on JanuaryI and 5, 1976. Excepting for the fact that the unreinstatedunfair labor practice strikers were entitled to reinstatement,I do not find that the evidence presented reveals discrimi-nation as to the selection of employees for job openings.The reasons given for the individual selection of newemployees appeared plausible.In sum, I conclude and find that the Respondent's failureand refusal to reinstate on January I, 1976, the 22unreinstated unfair labor practice strikers constitutedconduct violative of Section 8(a)3) and (I) of the Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Respondent set forth in section III,above, occurring in connection with the Respondent'soperations described in section I, above, have a close,intimate, and substantial relationship to trade, traffic, and20 Evidence of conversation between Wimberly and Thurman wasintroduced relating to offer to return to work in late December 1975 andearly January 1976. I found Thurman to appear the more credible witnessand credit his version of facts over Wimberly's.21 Mosher Steel Componvy, 226 NLRB 1163; N.L.R.B. v. Burnup & Sims,Inc., 379 U.S. 21 (1964).commerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerce.V. THE REMEDYHaving found that the Respondent has engaged in unfairlabor practices, it will be recommended that the Respon-dent cease and desist therefrom and take certain affirma-tive action to effectuate the policies of the Act.The Respondent's refusal to recognize and bargain withthe Union in violation of Section 8(aXS5) and (1) of the Actshall be remedied by an order requiring it to bargain, uponrequest, with the Union, as regards wages, hours, terms,and working conditions of employment of the employees inthe appropriate single-plant unit found herein, and toembody any understanding reached in a signed agreement.The Respondent's failure and refusal to reinstate the 22unreinstated unfair labor practice strikers, in violation ofSection 8(aX3) and (1) of the Act, shall be remedied by anorder requiring reinstatement and backpay to the 22referred-to unreinstated unfair labor practice strikers,excepting for Patterson and Walls who have now beenreinstated, and as to Patterson and Walls, requiring thatthey receive backpay from January 1, 1976, to date ofreinstatement.22Backpay due to the discriminatees in this proceedingshall be computed on a quarterly basis as prescribed in F.W. Woolworth Cormpany, 90 NLRB 289 (1950), with 6 per-cent interest thereon in accordance with Isis Plumbing &Heating Co., 138 NLRB 716 (1962).Because of the character of the unfair labor practicesherein found, the recommended Order will provide that theRespondent cease and desist from in any other mannerinterfering with, restraining, and coercing employees in theexercise of their rights guaranteed by Section 7 of the Act.Upon the basis of the above findings of fact and uponthe entire record in the case, I make the following:CONCLUSIONS OF LAW1. The Fabsteel Company of Louisiana, the Respon-dent, is an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act, and is asuccessor employer to the Mosher Steel Company asregards the Shreveport plant employees who formerlyworked for Mosher Steel Company at Shreveport, Louisi-ana.2. United Steelworkers of America, AFL-CIO, is, andhas been at all times material herein, a labor organizationwithin the meaning of Section 2(5) of the Act.3. All production and maintenance employees, includ-ing leadmen, truckdrivers, janitors, and all plant clericalsemployed at Respondent's Shreveport, Louisiana, plant,excluding guards, watchmen, and supervisors as defined inthe Act, constitute a unit appropriate for collectivebargaining within the meaning of Section 9(b) of the Act.22 The question of Respondent's backpay liability for the time prior toJanuary I, 1976, is not presented and apparently left for resolution in thecompliance stage of Mosher Steel Company, 220 NLRB 336.381 DECISIONS OF NATIONAL LABOR RELATIONS BOARD4. At all times since January 1, 1976, and continuing todate, the Union has been the representative for thepurposes of collective bargaining of the employees of theunit described above, and, by virtue of Section 9(a) of theAct, has been, and is now, the exclusive representative ofall the employees in said unit for the purpose of collectivebargaining with respect to rates of pay, wages, hours ofemployment, and other terms and conditions of employ-ment.5. The Respondent, since on or about January 1, 1976,and at all times thereafter, has refused and continues torefuse to recognize and bargain with the Union as theexclusive collective-bargaining representative of all theemployees in the unit described above with respect towages, hours, and working conditions and other terms andconditions of employment for the employees in said unit inviolation of Section 8(a)(5) and (I) of the Act.6. The Respondent, on or about January I, 1976,discriminated against unreinstated unfair labor practicestrikers by refusing to reinstate such unfair labor practicestrikers in violation of Section 8(a)(3) and (1) of the Act.7. The aforesaid unfair labor practices affect commercewithin the meaning of the Act.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended:ORDER23The Respondent, the Fabsteel Company of Louisiana,Shreveport, Louisiana, its officers, agents, successors, andassigns, shall:1. Cease and desist from:(a) Refusing to reinstate or otherwise discriminatingagainst employees in regard to hire or tenure of employ-ment, or any term or condition of employment because oftheir union or protected concerted activities, includingtheir engaging in an unfair labor practice strike, except tothe extent permitted by the proviso to Section 8(a)(3) of theAct.(b) Refusing to recognize or bargain with the Union asexclusive collective-bargaining representative of all theemployees in the appropriate collective-bargaining unit setout below as to wages, hours, terms, and conditions ofemployment of such employees.(c) In any other manner interfering with, restraining, orcoercing employees in the exercise of their rights guaran-teed in Section 7 of the Act, except to the extent permittedby the proviso to Section 8(a)(3) of the Act.2. Take the following affirmative action which it isfound will effectuate the policies of the Act:(a) Offer to the employees named below, excepting forWalls and John M. Patterson, immediate and full reinstate-ment to the former position held by each or, if such23 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes.position is no longer existing, to a substantially equivalentposition, without prejudice to their seniority or other rightspreviously enjoyed, and make whole each of the employeesnamed below, including Walls and John M. Patterson, forany loss of pay or other benefits suffered as a result of thefailure to reinstate such unfair labor practice strikers onJanuary 1, 1976, in the manner described above in thesection entitled "The Remedy."George W. BrownJames CheathamL. D. ColemanHerman GilliamMertin Horton, Jr.Claudia V. JohnsonLarry D. McDonaldEdward C. McLeanLatham MontgomeryHerman L. PattersonJohn M. PattersonClyde PennywellJoe N. PeytonJohn A. Pouncy, Jr.Cleo PrattRobert C. ProcellLee G. TaylorRickey C. TaylorCharles H. ThomasRufus WallsRoosevelt WashingtonDonald G. Woodward(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, timecards,personnel records and reports, and all other recordsnecessary to analyze the amount of backpay due under theterms of this recommended Order.(c) Upon request, bargain collectively with UnitedSteelworkers of America, AFL-CIO, as the exclusivebargaining representative of the employees in the appropri-ate collective-bargaining unit and, if an understanding isreached, embody such understanding in a signed agree-ment. The appropriate collective-bargaining unit is:All production and maintenance employees, includingleadmen, truckdrivers, janitors and plant clericalsemployed at Respondent's Shreveport, Louisiana,plant, excluding guards, watchmen, and supervisors asdefined in the Act.(d) Post at the Respondent's plant at Shreveport,Louisiana, copies of the attached notice marked "Appen-dix."24Copies of said notice, on forms provided by theRegional Director for Region 23, after being duly signed byRespondent's representatives, shall be posted by it immedi-ately upon receipt thereof, and be maintained by Respon-dent for 60 consecutive days thereafter, in conspicuousplaces, including all places where notices to employees arecustomarily posted. Reasonable steps shall be taken byRespondent to insure that said notices are not altered,defaced, or covered by any other material.(e) Notify the Regional Director for Region 23, inwriting, within 20 days from the date of this Order, whatsteps the Respondent has taken to comply herewith.24 In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe National Labor Relations Board."382